     Case 2:20-cv-00129-JAD-BNW Document 4 Filed 01/21/20 Page 1 of 2



1    JEFFERY A. BENDAVID, ESQ.
     Nevada Bar No. 6220
2    jbendavid@bendavidfirm.com
3    STEPHANIE J. SMITH, ESQ.
     Nevada Bar No. 11280
4    ssmith@bendavidfirm.com
     BENDAVID LAW
5    7301 Peak Drive, Suite 150
6    Las Vegas, Nevada 89128
     702-385-6114
7    Attorneys for Defendant
     Russell Road Food and Beverage, LLC
8
9                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
10
      JOHN DOE (NY),                                   Case No: 2:20-cv-00129-JAD-BNW
11
                        Plaintiff,                     STIPULATION AND ORDER TO
12                                                     EXTEND RESPONSE DATE TO
13     vs.                                             PLAINTIFF’S COMPLAINT

14    RUSSELL ROAD FOOD AND
      BEVERAGE, LLC dba CRAZY HORSE 3
15    GENTLEMEN’S CLUB, et al,
16
                        Defendant.
17
18
             COMES NOW Plaintiff, JOHN DOE, (“Plaintiff”) by and through his counsel
19
20   of record, MICHAEL KIND, ESQ. of KIND LAW and Defendant, RUSSELL ROAD

21   FOOD AND BEVERAGE, LLC d/b/a CRAZY HORSE III GENTLEMEN’S CLUB

22   (“Russell Road” and/or “Defendant”) by and through its counsel of record, JEFFERY
23
     A. BENDAVID, ESQ. and STEPHANIE J. SMITH, ESQ. of BENDAVID LAW, and
24
     hereby stipulate and agree that Defendants’ deadline to plead or otherwise respond to
25
26
27
28




                                         Page 1 of 2
     Case 2:20-cv-00129-JAD-BNW Document 4 Filed 01/21/20 Page 2 of 2



1    Plaintiff’s Complaint is extended from January 24, 2020, seven (7) days after removal
2    to February 7, 2020.
3
            DATED this 21st day of January, 2020.
4
       BENDAVID LAW                                    KIND LAW
5
6      /s/ Jeffery A. Bendavid, Esq.                    /s/ Michael Kind, Esq.
       JEFFERY A. BENDAVID, ESQ.                       MICHAEL KIND, ESQ.
7      Nevada Bar No. 6220                             8860 South Maryland Parkway,
       STEPHANIE J. SMITH, ESQ.                        Suite 106
8      Nevada Bar No. 11280                            Las Vegas, NV 89123
9      7301 Peak Dr., Suite 150                        702-337-2322
       Las Vegas, Nevada 89128                         Attorneys for Plaintiff
10     702-385-6114
       Attorneys for Defendant
11
12
13
14                                 IT IS SO ORDERED.
15
16
17                                 US DISTRICT COURT MAGISTRATE JUDGE
18
                                              1/22/2020
19                                 DATED:

20
21
22
23
24
25
26
27
28




                                         Page 2 of 2
